EXHIBIT10.2 EMPLOYMENT AGREEMENT between Mind-NRG SARL (Company) Rue de Jargonnant 2 1207 Geneva Switzerland and Geoff Race (Employee) The Company and the Employee are also referred to as “Party” or “Parties”. TABLE OF CONTENTS Page 1. Beginning of Employment 1 2. Position 1 (a) Job title 1 (b) Duties and Responsibilities 1 (c) Work for Third Parties 1 3. Place of Work 2 4. Compensation 2 (a) Base Salary 2 (b) Annual Bonus 2 (c) Option Grant 2 (d) Benefit Programs 2 (e) Acknowledgements of the Employee 3 (i) Nature of Additional Payments 3 (ii) Conditionality 3 (iii) No other Compensation 3 (iv) Deductions 3 5. Expenses 3 6. Working Time 4 7. Holidays 4 8. Termination 4 (a) Termination 4 (b) Summary Termination 5 (c) Garden Leave 5 (d) Termination Following a Change in Control 6 (e) Return of Documents and Material 7 9. Pension 7 Illness, Accident and Death 8 (a) Medical Certificate 8 (b) Medical Costs for Occupational and Non-occupational Accidents 8 Intellectual Property Rights 8 Data Protection and Privacy 9 Confidentiality 9 Non-Competition and Non-Solicitation 10 Remedies and Enforceability 10 Company Policies and Procedures 11 Miscellaneous 11 i. TABLE OF CONTENTS (continued) Page (a) Entire Agreement 11 (b) Severability 11 (c) Amendments 12 (d) Governing Law and Jurisdiction 12 (e) Notices 12 (f) Execution 12 (g) Counterparts 12 ii. EMPLOYMENT AGREEMENT 1.Beginning of Employment
